Citation Nr: 1728749	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative disc disease (DDD).

3.  Entitlement to an increased, compensable rating for hemorrhoids with pruritus ani (hemorrhoids). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating in which the RO, inter alia, granted an increased rating of 10 percent for chronic low back strain with DDD, effective March 26, 2007, the date of the Veteran's claim for an increased rating.  The Veteran filed a notice of disagreement (NOD) in May 2009.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011. 

This appeal to the Board also arose from an August 2012 rating decision, in which the RO granted service connection for GERD and assigned an initial 10 percent rating effective April 20, 2011; and denied a compensable rating for hemorrhoids. The Veteran filed a NOD in November 2012.  A SOC was issued on both issues in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

Regarding characterization of the appeal, in the October 2014 VA Form 9, the Veteran limited his appeal to the GERD claim.  However, in February 2015, the Veteran's representative submitted a Statement of Representative in Appeals Case which listed the issue of entitlement to a compensable rating for hemorrhoids.  Later that month, the AOJ certified for appeal the issue of entitlement to a compensable rating for hemorrhoids.  Under these circumstances, the Board will accept jurisdiction of the claim for an increased rating for hemorrhoids.  See, e.g. Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing). 
Because the appeal involves a disagreement with the initial rating assigned following the award of service connection for GERD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The record reflects that the Veteran was previously represented by the California Department of Veterans Affairs, as reflected in a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in April 1995. In March 2008, the Veteran filed a VA Form 21-22 in favor of the Disabled American Veterans. The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (2016).

In a December 2015 Board decision, the Board referred the issue of entitlement to TDIU to the AOJ, denied a compensable rating for hemorrhoids, and remanded the increased rating claims for chronic low back strain with DDD and GERD on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny a rating in excess of 10 percent for GERD on appeal (as reflected in a September 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In a December 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims Court (Court) modified that part of the December 2015 Board decision that referred the matter of TDIU to reflect a remand.  Additionally, the Court vacated and remanded the December 2015 Board decision that denied the Veteran's increased rating claim for hemorrhoids.

During the pendency of this appeal, in August 2016, the RO granted a higher rating of 40 percent for chronic low back strain with DDD, effective March 26, 2007.  As higher ratings for the disability is available after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing this matter set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board notes that in the September 2016 SSOC, the AOJ addressed the increased rating claim for GERD; however, the AOJ failed to readjudicate the increased rating claim for chronic low back strain with DDD.  Under these circumstances, the Board finds that a remand to obtain a SSOC to readjudicate the increased rating claim for chronic low back strain with DDD is unnecessary and not prejudicial to the Veteran in adjudicating the matter herein.

The Board's disposition of the claims for higher ratings for GERD and chronic low back strain with DDD are set forth below.  The claim for a higher disability rating for hemorrhoids and entitlement to a TDIU are addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein adjudicated in this decision have been accomplished.

2.  Since the April 20, 2011, effective date of the award of service connection, symptoms of the Veteran's GERD did not more nearly approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

3.  For the entirety of the period for consideration in this appeal (from March 26,2008, or one year prior to the filing of the claim for increase), the Veteran's chronic low back strain with DDD has not included spinal ankylosis and has not resulted in any incapacitating episodes due to intervertebral disc syndrome (IVDS).

4.  The schedular criteria are adequate to rate the Veteran's GERD and chronic low back strain with DDD all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.400 and Part 4, including §§ 4.7, 4.118, DC 7346 (2016).

2.  The criteria for a rating in excess of 40 percent for chronic low back strain with DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103 (a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

As to the initial rating claim, a September 2011 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for pancreatitis/ duodenitis.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the August 2012 award of service connection for GERD, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).

With respect to the claim for an increased rating for chronic low back strain with DDD, the AOJ's July 2008 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA and private treatment records (as requested by the Board in its December 2015 remand) and reports of VA examinations (as requested by the Board in its December 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on these claims, prior to appellate consideration, is required.

In sum, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Likewise, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

A. GERD

The Veteran contends that a higher rating is warranted for his service-connected GERD.  

The Veteran's GERD is currently assigned a 10 percent rating from April 20, 2011, the date of his claim for service connection, under DC 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  DC 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia. 

As the rating schedule does not provide specific criteria for rating GERD, the Veteran's service connected gastrointestinal disability has been evaluated, by analogy to hiatal hernia, under DC 7346.  See 38 C.F.R. §§ 4.20, 4.114.  DC 7346 provides that hiatal hernia is rated on the basis of symptoms including recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114.  As these are the same manifestations or potential manifestations produced by the Veteran's service connected gastrointestinal disability, the Board finds that it remains appropriate to rate this disability under DC 7346. 

Under DC 7346, the maximum, 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.  

The Veteran's private treatment records dated in June 2011and August 2011 show that his GERD was treated with medication, such as Zantac.  The August 2011 private treatment provider noted that the Veteran's GERD symptoms are controlled with medication. 

In October 2011, the Veteran was afforded a VA stomach, duodenal, gallbladder and pancreas examination.  The Veteran reported symptoms of non-severe occasional abdominal pain and bloating that recur four or more times a year.  He stated that the duration of his episodes occur less than once a day.  He experiences periodic abdominal pain and transient nausea less than once a day.  He denied incapacitating episodes due to his stomach or duodenum condition.  The Veteran is treated with medication such as Zantac.  The examiner diagnosed GERD and duodenitis.  The examiner opined that the Veteran's GERD and duodenitis do not impact his ability to work. 

A May 2012 VA esophageal condition examination report reflected a positive history for persistent, recurrent epigastric distress; pyrosis; and regurgitation.
The Veteran also reported frequent bloating, burning abdominal pain, episodes of weekly diarrhea, and nausea.  Although he stated that he experiences left shoulder pain, he related it to his left shoulder disability.  The examiner diagnosed GERD. The examiner opined that the Veteran's GERD and duodenitis do not impact his ability to work.

In the Veteran's November 2012 NOD and October 2014 substantive appeal, he reported symptoms including persistent recurrent epigastric distress, heartburn, regurgitation, substernal pain, nausea, difficulty in swallowing food, painful gas, bloating, stomach aches, cramping, and left arm/shoulder pain.  He stated that his voice is raspy due to the acid in his throat.  He indicated that he experiences anxiety and embarrassment around others when his stomach and bowels make noises, due to his GERD.  He also stated that his GERD impairs his health and quality of life. 

Private treatment records dated from August 2012 through May 2013 list GERD as an active problem. 

In a February 2016 statement, the Veteran reported heartburn, acid reflux, regurgitation, difficulty swallowing food, gas, and left shoulder arm pain. 

In a March 2015 private checkup, the private treatment provider noted for the Veteran to continue his prescribed medication for GERD.

Private treatment records dated in October 2015, November 2015, and January 2016 show that the Veteran's GERD is controlled with medication. 

A July 2016 VA esophageal condition examination report reflected a positive history for persistent, recurrent epigastric distress; dysphagia; pyrosis; reflux; pain; substernal or arm or shoulder pain; sleep disturbances; and regurgitation.  The Veteran stated that his symptoms occur more than four times a year and last less than one day.  The examiner diagnosed GERD.  The examiner opined that the Veteran's esophageal condition impacts his ability to work.  The examiner explained that the Veteran has "acid in the back of his throat that causes him to clear his throat and cough frequently," which interferes with his ability to communicate with others in the workplace.  Additionally, the Veteran will experience an increase in GERD "if he has to lift a heavy object or bend over at the waist." 

In a September 2016 addendum opinion, the examiner who provided the July 2016 examination stated that the Veteran's GERD has not resulted in weight loss or impairment of health.

In an October 2016 statement, the Veteran indicated that GERD has significantly impacted his health.  

The Veteran's GERD has manifested by symptoms including, experiences persistent, recurrent epigastric distress; dysphagia; pyrosis; reflux; pain; sleep disturbances; regurgitation; and substernal or arm or shoulder pain, which are contemplated in his 10 percent rating for GERD.

The Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's GERD at any point since the effective date of the award of service connection.  Here, although the Veteran has reported that he experiences persistent, recurrent epigastric distress; dysphagia; pyrosis; reflux; pain; sleep disturbances; regurgitation; and substernal or arm or shoulder pain, the evidence shows that such symptoms are not productive of considerable impairment of health.  Here, as noted above, the July 2016 VA examiner specifically found that the Veteran's GERD was not productive of considerable impairment of health.  See VA addendum opinion dated September 2016.  Moreover, the October 2011 and May 2012 VA examiners concluded that the Veteran's symptoms did not impact his ability to work.

The Board recognizes that the Veteran reported that his GERD symptoms significantly impair his health.  The Board finds, however, that while the Veteran is competent to report the signs and symptoms that he is able to perceive through the use of his senses, the question of the degree of impairment of health caused by the symptoms of GERD is a medical and legal one as to which the Veteran is not competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran is competent to opine on this question, the Board finds that the specific findings by trained health care professionals that the Veteran's symptoms did not impact his ability to work and was not productive of considerable impairment of health are of greater probative weight than the Veteran's lay assertions.  In particular, the July 2016 examiner reviewed the Veteran's medical records and interviewed the Veteran and based his conclusion on these factors.
Based on the evidence of record, the Board finds that the Veteran's GERD is not productive of considerable impairment of health.  As discussed above, the criteria for a 30 percent rating for GERD are conjunctive, and thus, a 30 percent rating is not warranted without the presence of "considerable impairment of health."  The Court has held that 38 C.F.R. § 4.7 is not applicable to DCs that apply successive rating criteria where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same." Id. (citing Camacho v. Nicholson, 21 Vet.App. 366-67 (2007)).  Here, the 10 percent rating requires two or more symptoms listed in the criteria for a 30 percent rating; thus, the additional criteria of considerable impairment of health must be satisfied to warrant a 30 percent rating pursuant to Tatum and Camacho.  Accordingly, absent considerable impairment of health, the criteria for a 30 percent rating have not been met and a 30 percent rating is not warranted.

Review of the other diagnostic codes pertaining to the rating of gastrointestinal disabilities codified at DCs 7200-7354 does not reveal any provisions under which a rating in excess of 10 percent would be warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's GERD.  The Board also finds that the preponderance of the evidence is against the assignment of any higher rating for GERD at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Low Back Strain with DDD

The Veteran contends that a higher rating is warranted for his service-connected chronic low back strain with DDD.  

The Veteran's chronic low back strain with DDD is currently assigned a 40 percent rating from March 26, 2007, one year prior to the date he filed his increased rating claim, under DC 5237-5243.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's chronic low back with DDD has been rated under DC 5237.  However, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, the Formula for Rating IVDS provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

For purposes of rating IVDS under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).
In a July 2008 statement, the Veteran's private physician indicated that the Veteran's back disability limits his activity and that he is treated with physical therapy. 

In a July 2008 statement, the Veteran reported back pain, stiffness, and soreness.  He indicated that he has deceased ranges of motion and has difficulty picking up heavy items.  

Also, in a July 2008 statement, the Veteran's supervisor reported that the Veteran has made adjustments in the workplace to accommodate his back pain, such as prolong sitting, standing, and not lifting heavy items.  The Veteran's supervisor stated that the Veteran has been absent from work due to his back disability. 

In a January 2009 examination report, the Veteran reported dull aching low back pain, stiffness, locking, fatigue, and numbness to the right leg.  The Veteran denied flare-ups.  He stated that his pain is worse with bending, lifting, or twisting.  Upon physical examination, the examiner found that there was no evidence of weakness, deformities, swelling, or instability.  The examiner indicated that there was no decrease in range of motion or functional limitations on standing or walking.  Although the Veteran had pain on motion, there was no decreased strength with ranges of motion.  There were no incapacitating episodes.  The examiner diagnosed chronic low back strain with DDD. 

In a July 2009 statement, the Veteran's private physician diagnosed spinal stenosis, based on a magnetic resonance imaging (MRI), and found that his leg numbness was due to his spinal stenosis. 

Private treatment records dated from 2009 through 2010 show that the Veteran continued treatment for his low back pain.  Private treatment records revealed that the Veteran received steroid injections for his back pain.  

In a December 2010 VA treatment report, the Veteran reported back pain with stiffness and numbness in his buttock and foot.  The Veteran stated that he underwent physical therapy for his back pain and that this pain is controlled with medication. 

In a January 2012 private treatment record, the Veteran's private physician noted that upon physical examination of the back, there was limited range of motion, pain on motion, and tenderness to palpitation. 

Ina July 2013 private treatment report, the Veteran report that his back went out and experienced sharp pain in his back. 

A January private treatment record shows that the Veteran had severe low back pain and had to "quit his job secondary to back pain."  A January 2016 MRI report shows marked multilevel degenerative changes.

In July 2016, the Veteran was afforded a back examination.  He reported, severe back flare-ups with back spasms occurring one to two times a year lasting two to three weeks.  He experiences functional loss and functional impairment; he explained that he is limited in lifting, bending, and twisting.  He stated that he is unable to do manual labor.  He stated that siting, standing, and walking decreases his pain. 

Upon examination, ranges of motion were recorded as flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions. The examiner stated that the Veteran exhibits functional loss, as he is unable to bend over to pick items off the floor.  There was pain with weight bearing and localized tenderness or pain on palpation.  There was no evidence of muscle spasms or localized tenderness resulting in abnormal gait or abnormal spinal contour.  There was guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength and deep tendon reflexes were normal.  Sensation to light to touch testing was normal, except there was decreased sensation in the right lower leg and toes.   There was moderate right lower extremity radiculopathy.  There was no ankylosis of the spine.  Although the examiner indicated that the Veteran has IVDS of the thoraolumbar spine, the Veteran did not require episodes of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  The Veteran was diagnosed with chronic low back strain with DDD and grade 1 spondylolisthesis l5-S1.

The above evidence reflects that the Veteran's chronic low back strain with DDD have been manifested by back pain, stiffness, locking, fatigue, flare-ups, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the July 2016 examination.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time pertinent to the current claim.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application).

Notably, the July 2016 VA examiner diagnosed IVDS of the thoraolumbar spine. However, the July 2016 examiner specifically noted that the Veteran did not have episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician.  The Veteran's VA treatment records and examination reports show that there was no evidence of bedrest.  In fact, the Veteran's VA treatment records show that his back pain was treated with medication, physical therapy, and steroid injections.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under the Formula for Rating IVDS based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2016). 

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board notes that a separate disability rating has been assigned for radiculopathy of the right lower extremity associated with the service-connected back disability.  See rating decision dated in August 2016.  Therefore, the neurological symptoms in the right lower extremity noted during the pertinent time period on appeal are already contemplated by the rating assigned for that disability and the propriety of that rating is currently not before the Board for consideration. 

Notably, however, there is otherwise no evidence of any separately ratable neurological manifestations of chronic low back strain with DDD, nor has the disability been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 40 percent for chronic low back strain have not been met at any time pertinent to the current claim.  As such, there is no basis for staged rating of the disability, and the claim for increase must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, at any pertinent point, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected GERD and chronic back strain with DDD has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected GERD and chronic low back strain with DDD at all points pertinent to the current claims for increase.  Specifically, as to the increased rating claim for GERD, the Board finds that the rating schedule fully contemplates the described symptomatology, symptoms including regurgitation, pyrosis, substernal pain, and nausea caused by GERD.  The Board acknowledges that the Veteran reported that he experiences anxiety and embarrassment around others when his stomach and bowels make noises, due to his GERD.  The Board finds that such a symptom does not reflect warrant an extra-schedular rating in this case, as service connection has been granted for adjustment disorder with anxiety and insomnia; thus, to award the Veteran a separate rating for his symptoms such as anxiety and embarrassment due to his GERD would amount to pyramiding, which is forbidden under 38 CFR 4.14.  With regard to the chronic low back strain with DDD, the symptoms associated with the Veteran's chronic low back strain with DDD during the claim period have included back pain, tenderness, weakness, flare-ups, and painful and limited motion of the thoracolumbar spine.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  Thus, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected GERD and chronic low back strain with DDD at all pertinent points.  Since there are no other symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extra-schedular consideration is required.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied. 

Entitlement to a rating in excess of 40 percent for chronic low back strain with DDD is denied.

REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As to the increased rating claim for hemorrhoids, the Veteran seeks a compensable rating for his service-connected hemorrhoids, currently rated as noncompensable under DC 7336.  Under that DC a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  

As indicated above, in the December 2016 Memorandum Decision, the Court vacated and remanded the December 2015 Board decision that denied the Veteran's increased rating claim for hemorrhoids.  The Court found that the December 2015 Board decision provided inadequate reasons and bases for the denial of a compensable rating for hemorrhoids because it failed to explain what constitutes "large" hemorrhoids, which warrant the next higher rating.  The Court noted that the Board relied primarily on the results from the November 2011 VA examination report, in which the examiner identified two mild or moderate external hemorrhoids: one measuring 8 millimeters and one 5 millimeters.

Crucially, the Court stated that neither the rating criteria for hemorrhoids nor the December 2015 Board decision defined "large."

The Board finds that the issue of whether the Veteran's hemorrhoids are large is a complex medical question that necessitates a remand is necessary to obtain an addendum opinion from the November 2011 examiner or other appropriate clinician. 

With regard to the entitlement to a TDIU, the Board notes that, in Rice, 22 Vet. App. at 453-54, Court held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has asserted his service-connected disabilities have significantly impacted his employability.  See, e.g., Veteran's statement dated in October 2015.  Specifically, in his October 2016 statement, the Veteran stated that he took early retirement due to his service-connected disabilities, to include his chronic low back strain with DDD.  In the July 2016 VA examination report, the examiner noted that the Veteran's GERD impacts his employment.  The examiner explained that the Veteran has "acid in the back of his throat that causes him to clear his throat and cough frequently," which interferes with his ability to communicate with others in the workplace as he experiences acid in the back of his throat and causes anxiety in the presence of others.  Furthermore, in a July 2008 statement, the Veteran's supervisor reported that the Veteran has made adjustments in the workplace to accommodate his back pain, such as prolong sitting, standing, and not lifting heavy items.

Thus, the issue of entitlement to a TDIU has reasonably been raised in the context of the Veteran's claims for higher ratings.  See id. at 447.  However, as the AOJ has not specifically adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board also notes that the Court has held that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence, and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  The Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Arrange to obtain an addendum opinion from the VA examiner who conducted the November 2011 VA examination, regarding the Veteran's hemorrhoids.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible). Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to service-connected hemorrhoids, the physician should provide an opinion, based on sound medical principles whether the Veteran's hemorrhoids are large as defined in the Diagnostic Code 7336.  Moreover, as per the Court's December 2016 Memorandum Decision, the examiner must explain why the Veteran's hemorrhoids are or are not large. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claims on appeal, to include entitlement to a TDIU, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).



Department of Veterans Affairs


